 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8                                   EASTERN DIVISION
  9 MARCUS MCDOWELL, JR. BY AND                    No. 5:19-cv-00631 JGB (SP)
10 THROUGH       HIS MOTHER AND
    GUARDIAN MONICA STYLES, an
                                                   STIPULATED PROTECTIVE ORDER
1 1 individual; and JOSEPH MCDOWELL, an
    individual; MELANIE SARA FAITH
12 MCDOWELL,        an individual; MARCHON
    MCDOWELL, an individual; and
1 3 MARSHEA CARR, an individual,
                 Plaintiff,
14
                        v.
15
     UNITED STATES OF AMERICA,
16
                 Defendant.
17
18
19
           1.  A. PURPOSES AND
20         LIMITATIONS
21               Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public disclosure
23   and from use for any purpose other than prosecuting this litigation may be warranted.
24   Accordingly, the parties hereby stipulate to and petition the Court to enter the
25   following Stipulated Protective Order. The parties acknowledge that this Order does
26   not confer blanket protections on all disclosures or responses to discovery and that the
27   protection it affords from public disclosure and use extends only to the limited
28   information or items that are entitled to confidential treatment under the applicable




                                               1
 1   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 2   that this Stipulated Protective Order does not entitle them to file confidential
 3   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 4   followed and the standards that will be applied when a party seeks permission from the
 5   court to file material under seal.
 6                B.     GOOD CAUSE STATEMENT
 7          This action is likely to involve medical records for which special protection from
 8   public disclosure and from use for any purpose other than prosecution of this action is
 9   warranted. Such confidential materials and information consist of, among other things,
10   hospital records, emergency room notes, progress notes, and treatment descriptions,
11   which are generally unavailable to the public or which may be privileged or otherwise
12   protected from disclosure under state or federal statutes, court rules, case decisions or
13   common law. Accordingly, pursuant to the Court's order (Dckt. 21), to adequately protect
14   information the parties are entitled to keep confidential, to ensure that the parties are
15   permitted reasonable necessary uses of such material in preparation for and in the
16   conduct of trial, to address their handling at the end of litigation, and serve the ends of
17   justice, a protective order for such information is justified in this matter. It is the intent of
18   the parties that information will not be designated as confidential for tactical reasons and
19   that nothing be so designated without a good faith belief that it has been maintained in a
20   confidential, non-public manner, and there is good cause why it should not be part of the
21   public record of this case.
22          2. DEFINITIONS
23                2.1    Action: McDowell, et al. v. United States of America, Case No.
24          CV19-631 JGB (SP)
25                2.2    Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27   ///
28   ///




                                                   2
 1                  2.3      "CONFIDENTIAL" Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for protection
 3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 4   Statement.
 5                  2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7                 2.5       Designating Party: a Party or Non-Party that designates information
 8   or items that it produces in disclosures or in responses to discovery as
 9   "CONFIDENTIAL."
10                  2.6      Disclosure or Discovery Material: all items or information,
11   regardless of the medium or manner in which it is generated, stored, or maintained
12   (including, among other things, testimony, transcripts, and tangible things), that are
13   produced or generated in disclosures or responses to discovery in this matter.
14                  2.7      Expert: a person with specialized knowledge or experience in a
15   matter pertinent to the litigation who has been retained by a Party or its counsel to serve
16   as an expert witness or as a consultant in this Action.
17                  2.8      House Counsel: attorneys who are employees of a party to this
18   Action. House Counsel does not include Outside Counsel of Record or any other
19   outside counsel.
20                  2.9      Non-Party: any natural person, partnership, corporation, association,
21   or other legal entity not named as a Party to this action.
22                 2.10 Outside Counsel of Record: attorneys who are not employees of a party
23   to this Action but are retained to represent or advise a party to this Action and have
24   appeared in this Action on behalf of that party or are affiliated with a law firm which has
25   appeared on behalf of that party, and includes support staff
26                 2.11 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).




                                                     3
 1                 2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3                 2.13 Professional Vendors: persons or entities that provide litigation
 4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any fon.ii or medium) and
 6   their employees and subcontractors.
 7                 2.14 Protected Material: any Disclosure or Discovery Material that is
 8   designated as "CONFIDENTIAL."
 9                 2.15 Receiving Party: a Party that receives Disclosure or Discovery
10   Material from a Producing Party.
11          3.     SCOPE
12          The protections conferred by this Stipulation and Order cover not only Protected
13   Material (as defined above), but also (1) any information copied or Extracted from
14   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
15   Material; and (3) any testimony, conversations, or presentations by Parties or their
16   Counsel that might reveal Protected Material. Any use of Protected Material at trial shall
17   be governed by the orders of the trial judge. This Order does not govern the use of
18   Protected Material at trial.
19          4.     DURATION
20          Even after final disposition of this litigation, the confidentiality obligations
21   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
22   in writing or a court order otherwise directs. Final disposition shall be deemed to be
23   the later of (1) dismissal of all claims and defenses in this Action, with or without
24   prejudice; and (2) final judgment herein after the completion and exhaustion of all
25   appeals, rehearing's, remands, trials, or reviews of this Action, including the time
26   limits for filing any motions or applications for extension of time pursuant to
27   applicable law.
28   ///




                                                   4
 1        5.    DESIGNATING PROTECTED MATERIAL
 2                5.1   Exercise of Restraint and Care in Designating Material for
 3 Protection. Each Party or Non-Party that designates infoimation or items for protection
 4 under this Order must take care to limit any such designation to specific material that
 5 qualifies under the appropriate standards. The Designating Party must designate for
 6 protection only those parts of material, documents, items, or oral or written
 7 communications that qualify so that other portions of the material, documents, items, or
 8 communications for which protection is not warranted are not swept unjustifiably within
 9 the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations that
11 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
12 to unnecessarily encumber the case development process or to impose unnecessary
13 expenses and burdens on other parties) may expose the Designating Party to sanctions.
14         If it comes to a Designating Party's attention that infoimation or items that it
15 designated for protection do not qualify for protection that Designating Party must
16 promptly notify all other Parties that it is withdrawing the inapplicable designation.
17               5.2    Manner and Timing of Designations. Except as otherwise provided
18 in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
19 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
20 under this Order must be clearly so designated before the material is disclosed or
21 produced.
22        Designation in conformity with this Order requires:
23              (a)     for infoimation in documentary form (e.g., paper or electronic
24 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
25 that the Producing Party affix at a minimum, the legend "CONFIDENTIAL" (hereinafter
26 "CONFIDENTIAL legend"), to each page that contains protected material. If only a
27 portion or portions of the material on a page qualifies for protection, the Producing Party
28 ///
 1   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3          A Party or Non-Party that makes original documents available for inspection need
 4   not designate them for protection until after the inspecting Party has indicated which
 5   documents it would like copied and produced. During the inspection and before the
 6   designation, all of the material made available for inspection shall be deemed
 7   "CONFIDENTIAL." After the inspecting Party has identified the documents it wants
 8   copied and produced, the Producing Party must determine which documents, or portions
 9   thereof, qualify for protection under this Order. Then, before producing the specified
10   documents, the Producing Party must affix the "CONFIDENTIAL legend" to each page
11   that contains Protected Material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14                 (b)   For testimony given in depositions that the Designating Party identify
15   the Disclosure or Discovery Material on the record, before the close of the deposition all
16   protected testimony.
17                 (c)   For information produced in some form other than documentary and
18   for any other tangible items, that the Producing Party affix in a prominent place on the
19   exterior of the container or containers in which the information is stored the legend
20   "CONFIDENTIAL." If only a portion or portions of the information warrants protection,
21   the Producing Party, to the extent practicable, shall identify the protected portion(s).
22                 5.3   Inadvertent Failures to Designate. If timely corrected, an
23   inadvertent failure to designate qualified information or items does not, standing
24   alone, waive the Designating Party's right to secure protection under this Order for
25   such material. Upon timely correction of a designation, the Receiving Party must
26   make reasonable efforts to assure that the material is treated in accordance with the
27   provisions of this Order. ///
28   ///




                                                    6
 1            6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2                  6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court's Scheduling
 4   Order.
 5                  6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37.1 et seq.
 7                  6.3   The burden of persuasion in any such challenge proceeding shall be
 8   on the Designating Party. Frivolous challenges, and those made for an improper purpose
 9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
10   the Challenging Party to sanctions. Unless the Designating Party has waived or
11   withdrawn the confidentiality designation, all parties shall continue to afford the material
12   in question the level of protection to which it is entitled under the Producing Party's
13   designation until the Court rules on the challenge.
14            7.   ACCESS TO AND USE OF PROTECTED MATERIAL
15                  7.1   Basic Principles. A Receiving Party may use Protected Material that
16   is disclosed or produced by another Party or by a Non-Party in connection with this
17   Action only for prosecuting, defending, or attempting to settle this Action. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the Action has been teitninated, a Receiving
20   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
21            Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24                  7.2   Disclosure of "CONFIDENTIAL" Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party, a
26   Receiving Party may disclose any information or item designated "CONFIDENTIAL"
27   only to:
28   ///




                                                    7
 1                (a)   The Receiving Party's Outside Counsel of Record in this Action, as
 2   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 3   to disclose the information for this Action;
 4                (b)   The officers, directors, and employees (including House Counsel) of
 5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 6                (c)   Experts (as defmed in this Order) of the Receiving Party to
 7   whom disclosure is reasonably necessary for this Action and who have signed the
 8   "Acknowledgment and Agreement to Be Bound" (Exhibit A);
 9                (d)   The court and its personnel;
10                (e)   Court reporters and their staff;
11                (f)   professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who have
13   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
14                (g)   The author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16                (h)   during their depositions, witnesses, and attorneys for witnesses, in
17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
18   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
19   not be permitted to keep any confidential information unless they sign the
20   "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise agreed
21   by the Designating Party or ordered by the court. Pages of transcribed deposition
22   testimony or exhibits to depositions that reveal Protected Material may be separately
23   bound by the court reporter and may not be disclosed to anyone except as permitted
24   under this Stipulated Protective Order; and
25                (i)   Any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27   ///
28   ///




                                                    8
1             8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
2    IN OTHER LITIGATION
3             If a Party is served with a subpoena or a court order issued in other litigation that
4    compels disclosure of any information or items designated in this Action as
5    "CONFIDENTIAL," that Party must:
6             (a)    Promptly notify in writing the Designating Party. Such notification shall
7    include a copy of the subpoena or court order;
8             (b)    Promptly notify in writing the party who caused the subpoena or order to
9    issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Stipulated Protective Order; and
12            (c)    Cooperate with respect to all reasonable procedures sought to be pursued by
13   the Designating Party whose Protected Material may be affected.
14            If the Designating Party timely seeks a protective order, the Party served with the
15   subpoena or court order shall not produce any information designated in this action as
16   "CONFIDENTIAL" before a determination by the court from which the subpoena or order
17   issued, unless the Party has obtained the Designating Party's permission. The Designating
18   Party shall bear the burden and expense of seeking protection in that court of its
19   confidential material and nothing in these provisions should be construed as authorizing or
20   encouraging a Receiving Party in this Action to disobey a lawful directive from another
21   court.
22            9.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
23   PRODUCED IN THIS LITIGATION
24            (a)    The terms of this Order are applicable to information produced by a Non-
25   Party in this Action and designated as "CONFIDENTIAL." Such information produced
26   by Non-Parties in connection with this litigation is protected by the remedies and relief
27   provided by this Order. Nothing in these provisions should be construed as prohibiting a
28   Non-Party from seeking additional protections.




                                                      9
 1          (b)   In the event that a Party is required, by a valid discovery request, to produce
 2   a Non-Party's confidential infoitnation in its possession, and the Party is subject to an
 3   agreement with the Non-Party not to produce the Non-Party's confidential information,
 4   then the Party shall:
 5                 (1)       Promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality agreement
 7   with a Non-Party;
 8                 (2)       Promptly provide the Non-Party with a copy of the Stipulated
 9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                 (3)       Make the information requested available for inspection by the Non-
12   Party, if requested.
13          (c)   If the Non-Party fails to seek a protective order from this court within 14
14   days of receiving the notice and accompanying information, the Receiving Party may
15   produce the Non-Party's confidential information responsive to the discovery request. If
16   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
17   information in its possession or control that is subject to the confidentiality agreement
18   with the Non-Party before a determination by the court.
19          Absent a court order to the contrary, the Non-Party shall bear the burden and
20   expense of seeking protection in this court of its Protected Material.
21          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify, in writing
25   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
28   /II




                                                  10
 1   such person or persons to execute the "Acknowledgment and Agreement to Be Bound"
 2   that is attached hereto as Exhibit A.
 3          11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL
 5          When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection, the
 7   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 8   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
 9   established in an e-discovery order that provides for production without prior privilege
10   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
11   an agreement on the effect of disclosure of a communication or information covered by
12   the attorney-client privilege or work product protection, the parties may incorporate their
13   agreement in the stipulated protective order submitted to the court.
14          12.    MISCELLANEOUS
15                 12.1 Right to Further Relief. Nothing in this Order abridges the right of
16   any person to seek its modification by the Court in the future.
17                 12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to disclosing
19   or producing any information or item on any ground not addressed in this Stipulated
20   Protective Order. Similarly, no Party waives any right to object on any ground to use in
21   evidence of any of the material covered by this Protective Order.
22                 12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue. If a Party's request to file Protected Material under seal is
26   denied by the court, then the Receiving Party may file the information in the public
27   record unless otherwise instructed by the court.
28   ///



                                                 11
            13.   FINAL DISPOSITION
           After the final disposition of this Action, as defined in paragraph 4, within 60 days
3    of a written request by the Designating Party, each Receiving Party must return all
4    Protected Material to the Producing Party or destroy such material. As used in this
5    subdivision, "all Protected Material" includes all copies, abstracts, compilations,
6    summaries, and any other format reproducing or capturing any of the Protected Material.
7    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
8    a written certification to the Producing Party (and, if not the same person or entity, to the
9    Designating Party) by the 60 day deadline that (1) identifies (by category, where
10   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
11   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
12   any other format reproducing or capturing any of the Protected Material. Notwithstanding
13   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15   deposition and trial exhibits, expert reports, attorney work product, and consultant and
16   expert work product, even if such materials contain Protected Material. Any such archival
17   copies that contain or constitute Protected Material remain subject to this Protective
18   Order as set forth in Section 4 (DURATION).
19   14.    Any violation of this Order may be punished by any and all appropriate measures
20   including, without limitation, contempt proceedings and/or monetary sanctions.
21
22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
     DATED January 10, 2020 _______________
24
25
26
     Attorneys for Plaintiff
27
28



                                               12
 1   DATED: January 13, 2020
 2
 3   /s/ Hillarv M Burrelle
 4   HILLARY M. BUR_RELLE
 5   Assistant United States Attorney
     Attorneys for Defendant
 6
 7
 8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9
     DATED: January 22, 2020
10
11
12
13
     Hon. Jesus G. Bernal / Hon. Sheri Pym
14
15   United States District/Magistrate Judge

16
17
18
19
20
21
22
23
24
25
26
27
28
                                              EXHIBIT A
2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
            ______________ [print or type full name], of __________________ [print or
4
5    type full address], declare under penalty of perjury that I have read in its entirety and

6    understand the Stipulated Protective Order that was issued by the United States District

7    Court for the Central District of California on [date] in the case of McDowell, et al. v.

8    United States of America, Case No. CV19-631 JGB (SP). I agree to comply with and to

9    be bound by all the terms of this Stipulated Protective Order and I understand and

10   acknowledge that failure to so comply could expose me to sanctions and punishment in

11   the nature of contempt. I solemnly promise that I will not disclose in any manner any

12   infotmation or item that is subject to this Stipulated Protective Order to any person or

13   entity except in strict compliance iwith the provisions of this Order.

14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after tettnination of this
17   action. I hereby appoint _______________ [print or type full name] of _______
18    ________ [print or type full address and telephone number] as my California agent for
19   service of process in connection with this action or any proceedings related to
20   enforcement of this Stipulated Protective Order.
21
     Date: ______________
22
     City and State where sworn and signed: ___________________
23
24   Printed name: __________________
25
26
     Signature: ________________
27
28




                                                   14
